Appeal brings for review decree establishing a resulting trust in favor of appellee in the title to certain described lands bought and paid for by appellee and the title to which had been taken in the name of appellant, who was the husband of appellee at the time of the purchase and when the deed was made. *Page 420 
The decree is affirmed on authority of the opinion and judgment in the case of Foster v. Thornton, 131 Fla. 277,179 So. 882, and authorities there cited.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.